Name: Council Regulation (EEC) No 428/89 of 20 February 1989 concerning the export of certain chemical products
 Type: Regulation
 Subject Matter: defence; NA;  chemistry;  tariff policy;  trade policy
 Date Published: nan

 22. 2. 89 Official Journal of the European Communities No L 50/ 1 I t (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 428/89 of 20 February 1989 concerning die export of certain chemical products THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas, in view of their nature and urgency, these measures are of paramount public importance and should accordingly be applied with immediate effect ; Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, at the international conference on chemical weapons which took place in Paris from 7 to 11 January 1989, the Member States of the European Economic Community strongly condemned the use of chemical weapons and underlined their commitment to the early conclusion of a global, comprehensive and verifiable convention on the prohibition of the development, production, stockpiling and use of chemical weapons and on their destruction ; HAS ADOPTED THIS REGULATION : Article I Exports of the products listed in the Annex hereto shall be subject to the issue by the competent authorities in the Member States of a prior export authorization, or to equivalent measures. Whereas discussions in the context of European Political Cooperation led notably on 14 February 1989 to a consensus that it is necessary to take urgent measures to control the export of certain chemical products which could be used for the production of such weapons ; Whereas the European Parliament adopted on 19 January 1989 a resolution on the proliferation of chemical weapons ; Whereas Article 30 (5) of the Single European Act laid down that the external policies of the European Community and the policies agreed in European Political Cooperation must be consistent ; Whereas the interests of the Member States and of the Community require that the export of certain chemical products which could be used for the production of chemical weapons be regulated by means of urgent, effective measures ; whereas the Member States therefore decided to adopt a Council regulation pursuant to the Treaty establishing the European Economic Community^ and, in the light of the circumstances surrounding its adoption, to keep under review the scope for further action ; Whereas the list of chemical products annexed to this Regulation was agreed in the context of European Political Cooperation ; whereas the content of the list may be re-examined in that forum : Article 2 If there is reason to believe that products under consider ­ ation will be used for the development or production of chemical weapons or that there is a risk of their being delivered directly or indirectly to belligerent countries or to areas of serious international tension, no authorization shall be issued or exportation shall be prohibited by equivalent measures. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. No L 50/2 Official , Journal of the European Communities 22. 2. 89 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 February 1989. For the Council The President F. FERNANDEZ ORDONEZ ANNEX List of chemical products CN code 1 . Thiodiglycol 2. Phosphorus oxychloride 3. Dimethyl methyl phosphonate 4. Methyl phosphonyl difluoride 5. Methyl phosphonyl dichloride 6. Dimethyl phosphite 7. Phosphorus trichloride 8. Trimethyl phosphite 2930 90 90 2812 10 10 2931 00 00 2931 00 00 2931 00 00 2920 90 90 2812 10 10 2920 90 90